UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7325



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JUAN ANTONIO AGUILAR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-00-330, CA-02-2529)


Submitted:   October 24, 2002             Decided:   October 31, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan Antonio Aguilar, Appellant Pro Se. Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Juan Antonio Aguilar seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).    We have reviewed the record and conclude for the reasons

stated    by   the    district   court       that   Aguilar   has   not   made   a

substantial showing of the denial of a constitutional right.                  See

United    States     v.   Aguilar,   Nos.     CR-00-330;   CA-02-2529     (D.S.C.

Aug. 16, 2002). Accordingly, we deny a certificate of appealability

and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                      DISMISSED




                                         2